

113 HR 3743 IH: Housing Assistance for Veterans Act of 2013
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3743IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. Al Green of Texas (for himself, Mr. Stivers, Mr. Roskam, Mr. Turner, Mr. Clay, Mr. Cleaver, Mr. Langevin, and Mr. Michaud) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo establish a pilot program to authorize the Secretary of Housing and Urban Development to make grants to nonprofit organizations to rehabilitate and modify homes of disabled and low-income veterans.1.Short titleThis Act may be cited as the Housing Assistance for Veterans Act of 2013 or the HAVEN Act.2.Pilot program to rehabilitate and modify homes of disabled and low-income veterans(a)DefinitionsIn this section:(1)DisabledThe term disabled means an individual with a disability, as defined by section 12102 of title 42, United States Code.(2)Eligible veteranThe term eligible veteran means a disabled or low-income veteran.(3)Energy efficient features or equipmentThe term energy efficient features or equipment means features of, or equipment in, a primary residence that help reduce the amount of electricity used to heat, cool, or ventilate such residence, including insulation, weatherstripping, air sealing, heating system repairs, duct sealing, or other measures.(4)Low-income veteranThe term low-income veteran means a veteran whose income does not exceed 80 percent of the median income for an area, as determined by the Secretary.(5)Nonprofit organizationThe term nonprofit organization means an organization that is—(A)described in section 501(c)(3) or 501(c)(19) of the Internal Revenue Code of 1986; and(B)exempt from tax under section 501(a) of such Code.(6)Primary residence(A)In generalThe term primary residence means a single family house, a duplex, or a unit within a multiple-dwelling structure that is the principal dwelling of an eligible veteran and is owned by such veteran or a family member of such veteran.(B)Family member definedFor purposes of this paragraph, the term family member includes—(i)a spouse, child, grandchild, parent, or sibling;(ii)a spouse of such a child, grandchild, parent, or sibling; or(iii)any individual related by blood or affinity whose close association with a veteran is the equivalent of a family relationship.(7)Qualified organizationThe term qualified organization means a nonprofit organization that provides nationwide or statewide programs that primarily serve veterans or low-income individuals.(8)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(9)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code.(10)Veterans service organizationThe term veterans service organization means any organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code.(b)Establishment of a pilot program(1)Grant(A)In generalThe Secretary shall establish a pilot program to award grants to qualified organizations to rehabilitate and modify the primary residence of eligible veterans.(B)CoordinationThe Secretary shall work in conjunction with the Secretary of Veterans Affairs to establish and oversee the pilot program and to ensure that such program meets the needs of eligible veterans.(C)Maximum grantA grant award under the pilot program to any one qualified organization shall not exceed $1,000,000 in any one fiscal year, and such an award shall remain available until expended by such organization.(2)Application(A)In generalEach qualified organization that desires a grant under the pilot program shall submit an application to the Secretary at such time, in such manner, and, in addition to the information required under subparagraph (B), accompanied by such information as the Secretary may reasonably require.(B)ContentsEach application submitted under subparagraph (A) shall include—(i)a plan of action detailing outreach initiatives;(ii)the approximate number of veterans the qualified organization intends to serve using grant funds;(iii)a description of the type of work that will be conducted, such as interior home modifications, energy efficiency improvements, and other similar categories of work; and(iv)a plan for working with the Department of Veterans Affairs and veterans service organizations to identify veterans who are not eligible for programs under chapter 21 of title 38, United States Code, and meet their needs.(C)PreferencesIn awarding grants under the pilot program, the Secretary shall give preference to a qualified organization—(i)with experience in providing housing rehabilitation and modification services for disabled veterans; or(ii)that proposes to provide housing rehabilitation and modification services for eligible veterans who live in rural, including tribal, areas (the Secretary, through regulations, shall define the term rural areas).(3)CriteriaIn order to receive a grant award under the pilot program, a qualified organization shall meet the following criteria:(A)Demonstrate expertise in providing housing rehabilitation and modification services for disabled or low-income individuals for the purpose of making the homes of such individuals accessible, functional, and safe for such individuals.(B)Have established outreach initiatives that—(i)would engage eligible veterans and veterans service organizations in projects utilizing grant funds under the pilot program;(ii)ensure veterans who are disabled receive preference in selection for assistance under this program; and(iii)identify eligible veterans and their families and enlist veterans involved in skilled trades, such as carpentry, roofing, plumbing, or HVAC work.(C)Have an established nationwide or statewide network of affiliates that are—(i)nonprofit organizations; and(ii)able to provide housing rehabilitation and modification services for eligible veterans.(D)Have experience in successfully carrying out the accountability and reporting requirements involved in the proper administration of grant funds, including funds provided by private entities or Federal, State, or local government entities.(4)Use of fundsA grant award under the pilot program shall be used—(A)to modify and rehabilitate the primary residence of an eligible veteran, and may include—(i)installing wheelchair ramps, widening exterior and interior doors, reconfigurating and re-equipping bathrooms (which includes installing new fixtures and grab bars), removing doorway thresholds, installing special lighting, adding additional electrical outlets and electrical service, and installing appropriate floor coverings to—(I)accommodate the functional limitations that result from having a disability; or(II)if such residence does not have modifications necessary to reduce the chances that an elderly, but not disabled person, will fall in their home, reduce the risks of such an elderly person from falling;(ii)rehabilitating such residence that is in a state of interior or exterior disrepair; and(iii)installing energy efficient features or equipment if—(I)an eligible veteran’s monthly utility costs for such residence is more than 5 percent of such veteran’s monthly income; and(II)an energy audit of such residence indicates that the installation of energy efficient features or equipment will reduce such costs by 10 percent or more; and(B)in connection with modification and rehabilitation services provided under the pilot program, to provide technical, administrative, and training support to an affiliate of a qualified organization receiving a grant under such pilot program.(5)OversightThe Secretary shall direct the oversight of the grant funds for the pilot program so that such funds are used efficiently until expended to fulfill the purpose of addressing the adaptive housing needs of eligible veterans.(6)Matching funds(A)In generalA qualified organization receiving a grant under the pilot program shall contribute towards the housing modification and rehabilitation services provided to eligible veterans an amount equal to not less than 50 percent of the grant award received by such organization.(B)In-kind contributionsIn order to meet the requirement under subparagraph (A), such organization may arrange for in-kind contributions.(7)Limitation cost to the veteransA qualified organization receiving a grant under the pilot program shall modify or rehabilitate the primary residence of an eligible veteran at no cost to such veteran (including application fees) or at a cost such that such veteran pays no more than 30 percent of his or her income in housing costs during any month.(8)Reports(A)Annual reportThe Secretary shall submit to Congress, on an annual basis, a report that provides, with respect to the year for which such report is written—(i)the number of eligible veterans provided assistance under the pilot program;(ii)the socioeconomic characteristics of such veterans, including their gender, age, race, and ethnicity;(iii)the total number, types, and locations of entities contracted under such program to administer the grant funding;(iv)the amount of matching funds and in-kind contributions raised with each grant;(v)a description of the housing rehabilitation and modification services provided, costs saved, and actions taken under such program;(vi)a description of the outreach initiatives implemented by the Secretary to educate the general public and eligible entities about such program;(vii)a description of the outreach initiatives instituted by grant recipients to engage eligible veterans and veteran service organizations in projects utilizing grant funds under such program;(viii)a description of the outreach initiatives instituted by grant recipients to identify eligible veterans and their families; and(ix)any other information that the Secretary considers relevant in assessing such program.(B)Final reportNot later than 6 months after the completion of the pilot program, the Secretary shall submit to Congress a report that provides such information that the Secretary considers relevant in assessing the pilot program.(C)Inspector General reportNot later than March 31, 2019, the Inspector General of the Department of Housing and Urban Development shall submit to the Chairmen and Ranking Members of the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report containing a review of—(i)the use of appropriated funds by the Secretary and by grantees under the pilot program; and(ii)oversight and accountability of grantees under the pilot program.(9)Authorization of appropriationsThere are authorized to be appropriated for carrying out this section $4,000,000 for each of fiscal years 2015 through 2019.